Case 2:20-mc-00046-SPL Document1 Filed 09/08/20 Page 1 of 3

AO 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

   
 

nn a i et

FILED ODED

 

UNITED STATES DISTRICT COURT |— "CY?

JAMES EVERETT SHELTON
Plaintiff
v.

FCS CAPITAL LLC
doing business as
FUNDING CAPITAL SOURCE
doing business as
BUSINESS DEBT EXPERTS
formerly known as

BUSINESS DEBT RELIEF LLC
Defendant

for the

Eastern District of Pennsylvania

MC-20-00046-PHX-SPL

Civil Action No.

Se ae “eS

___ GORY
SEP 08 socal

GLERK U 8 DISTRICT GQURT
DISTRICT OF ARIAOMA

[ bY ——______. DEPUTY }
soon - ‘ 236 ——)

 

eT att Alam yer

 

18-cv-3723

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date)

12/11/19

I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer

pending.

Date: 3/12/20

CLERK OF COURT

s/John Arrow (ee “ (

Signature of Clerk or Defyty Clerk
Case 2:20-mc-00046-SPL Document1 Filed 09/08/20 Page 2 of 3
Case 2:18-cv-03723-JDW Document 48 Filed 12/11/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

JAMES EVERETT SHELTON, Case No. 2:18-cv-03723-JDW
Plaintiff
v.
FCS CAPITAL LLC, et al.,
Defendants
ORDER

AND NOW, this 11th day of December, 2019, upon consideration of Plaintiff James
Everett Shelton’s Motion for Summary Judgment (ECF No. 41), and for the reasons set forth in
the Court’s accompanying Memorandum, it is ORDERED that the Motion for Summary
Judgment is GRANTED IN PART and DENIED IN PART, as follows:

1. The Motion is GRANTED, and JUDGMENT IS ENTERED in favor of Plaintiff
James Everett Shelton and against Defendants FCS Capital LLC, Emil Yashayev, and Barry
Shargel on Counts I and II of Shelton’s Amended Complaint (ECF No. 7) in the amount of
$27,000;

2. The Motion is GRANTED, and JUDGMENT IS ENTERED in favor of Plaintiff
James Everett Shelton and against Defendants FCS Capital LLC, Emil Yashavev, and Barry
Shargel on Counts III-VUI of Shelton’s Amended Complaint (ECF No. 7) in the amount of
$27,000; and

a The Motion is DENIED as to Count IX of Shelton’s Amended Complaint.

 
Case 2:20-mc-00046-SPL Document1 Filed 09/08/20 Page 3 of 3
Case 2:18-cv-03723-JDW Document 48 Filed 12/11/19 Page 2 of 2

It is FURTHER ORDERED that, on or before December 18, 2019, Shelton may submit
a Memorandum, not to exceed five (5) pages, explaining why the Court should not enter summary
judgment in Defendants’ favor on Count IX of the Amended Complaint pursuant to Fed. R. Civ.
P. 56(f)(1), given the analysis in the Court’s Memorandum.

BY THE COURT:

/[s/ Joshua D. Wolson
JOSHUA D. WOLSON, J.

 
